 1   James H. Wilkins #116364
     WILKINS DROLSHAGEN & CZESHINSKI LLP
 2   6785 North Willow Avenue
     Fresno, California 93710
 3   Tel: (559) 438-2390
     Fax: (559) 438-2393
 4   j.wilkins@wdcllp.com
 5   Attorneys for Plaintiffs
     JERREL and LAURIE TUCKER
 6
     MARC S. HINES (SBN 140065)
 7   mhines@lawhhp.com
     NICOLE M. HAMPTON (SBN 189024)
 8   nhampton@lawhhp.com
     BRIAN PELANDA (SBN 278453)
 9   bpelanda@lawhhp.com
     HINES HAMPTON PELANDA LLP
10   30 Executive Park, Suite 210
     Irvine, California 92614
11   Tel.: (714) 513-1122
     Fax: (714) 242-9529
12
     Attorneys for Defendant
13   NATIONWIDE INSURANCE COMPANY OF AMERICA
14
                      UNITED STATES DISTRICT COURT
15
                     EASTERN DISTRICT OF CALIFORNIA
16

17    JERREL and     LAURIE        TUCKER, Case No. 1:20-cv-00832-AWI-BAM
      individuals,
18
                      Plaintiff,            ORDER RE STIPULATION
19                                          AMENDING THE SCHEDULING
      v.                                    ORDER
20
      NATIONWIDE               INSURANCE Current Dates:
21    COMPANY OF AMERICA, and DOES
      1 through 25, inclusive,           Non-Expert Discovery Deadline:
22                                       June 30, 2021
                         Defendants.
23                                       Expert Discovery Deadline:
                                         September 20, 2021
24
                                            Expert Disclosure Deadline:
25                                          July 23, 2021
26                                          Dispositive Motion Filing Deadline:
                                            October 11, 2021
27
                                            Trial Date: April 12, 2022
28

                        ORDER AMENDING SCHEDULING ORDER
 1         Having reviewed and considered the parties’ Stipulation for an Order
 2   amending the Scheduling Order issued in this action (Document 8) and having
 3   conducted a Status Conference with counsel for the parties to discuss an amended
 4   Scheduling Order on today’s date,
 5         GOOD CAUSE APPEARING THEREFORE,
 6         IT IS HEREBY ORDERED that the Scheduling Order (Document 8) is
 7   hereby amended as follows:
 8

 9               • The Non-Expert Discovery Deadline is extended from June 30, 2021
                   to September 30, 2021;
10

11               • The Expert Disclosure Date is extended from July 23, 2021 to
                   October 22, 2021;
12

13               • The Expert Discovery Deadline is extended from September 20,
                   2021 to December 20, 2021;
14

15               • The Dispositive Motion Filing Deadline is extended from October
                   11, 2021 to January 11, 2021;
16

17               • The Pre-Trial Conference date is continued from February 11, 2022
                   to June 16, 2022; and,
18
19               • The Trial date is continued from April 12, 2022 to August 23, 2022.
20

21
     IT IS SO ORDERED.
22
        Dated:     May 17, 2021                       /s/ Barbara   A. McAuliffe     _
23
                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                             2
                              ORDER AMENDING SCHEDULING ORDER
